Title: To Thomas Jefferson from Antonio Garcia Herreros, 9 August 1805
From: Herreros, Antonio Garcia
To: Jefferson, Thomas


                  
                     Señor Presidente General 
                     
                     Baltimore á 9. de Agto. de 1805.
                  
                  Mui Señor mio; despues de tributar à VE. el obsequio debido, celebrando goze VE. lamas robusta salud, Sirbe esta para hacerle presente, qe. despues de algunos años de practica, aviendomedado Dios, el Don, de curar el Bomito, y la Fiebre Amarilla, com Summa facilidad, y levissimo costo, tube noticia en Veracruz, degue en Filadelfia, se avia ofrecido (hara comodo-años) un premio á este descubrimiento, y aviendo venido con este objeto, escribi á aql. Consul, y nada me dize depositibo.
                  En esta intelijencia, y en las de que no es mi animo enterran el talento, por cuio motibo fue reprehendido el que se espresa en el Evangelio: hago presente á VE. nosolo la facilidad de Curar, sino tambien de enseñar; y dejando para despues, á la consideracion de VE. el premio de mi merito, estoi determinado á hin immediatamente á donde VE. determine, á hacer las pruebas. En la intelijencia de que es demi cuenta, el viaje, y las medicinas de los emfermos; y esto no es cosa nueba, pues yo á todos he curado por caridad, y creo que esse es el motibo porque Dios me ha dado tanto aciento, singularizandome desde abimicio, hasta el presente.
                  Siendo VE. el mas interesado en saber esta noticia, tengo la satisfacion de participarsela, y mientras VE. determina, quedo rogando á Dios dilate su vida muchos años. Bl Mo. de VE. su mas atento servidor
                  
                     Anto. Garcia Herreros 
                     
                  
                  
                     P.D. Soi Español Europeo. Natural de Castilla la Vieja. De edad de 55 años. Gozo de poca salud (aunque parezco robusto) porque antes de darme Dios el Don de curar, medio sarias emfermedades.
                  
                  
                     Herreros 
                     
                  
               